NONPRECEDENTIAL DISPOSITION
                        To be cited only in accordance with
                                Fed. R. App. P. 32.1




            United States Court of Appeals
                              For the Seventh Circuit
                              Chicago, Illinois 60604

                             Submitted August 29, 2007*
                              Decided August 31, 2007

                                        Before

                     Hon. WILLIAM J. BAUER, Circuit Judge

                     Hon. RICHARD A. POSNER, Circuit Judge

                     Hon. JOEL M. FLAUM, Circuit Judge

No. 07-1042

                                                 Appeal from the United States
In re:                                           District Court for the Southern
GORDON B. DEMPSEY,                               District of Indiana,
          Debtor-Appellant.                      Indianapolis Division

                                                 No. 1:04-CV-1308

                                                 John Daniel Tinder,
                                                 Judge.

                                      ORDER

      A bankruptcy court dismissed Gordon Dempsey’s Chapter 13 petition because
he was unable to propose a confirmable plan in the two-year span of his case.
Dempsey appealed the dismissal and several earlier rulings to the district court,
which affirmed in all respects. We also affirm.


      *
        After an examination of the briefs and the record, we have concluded that oral
argument is unnecessary. Thus, the appeal is submitted on the briefs and the record. See
Fed. R. App. P. 34(a)(2).
No. 07-1042                                                                    Page 2

      In March 2002 Dempsey defaulted under an installment contract to purchase
from George and Oleva Carter a dilapidated block of residential units in
Indianapolis, Indiana called Walnut Court. The Carters pursued and obtained a
judgment against him in state court, which scheduled a foreclosure sale for that
October. One day before the sale date, Dempsey filed his bankruptcy petition.

        The Carters submitted a claim in bankruptcy for the arrearage on Walnut
Court, determined by the bankruptcy court to be $133,000, an amount for which
they were oversecured, meaning the value of the property exceeded the arrearage.
For the next two years Dempsey, proceeding pro se, and the Carters litigated in the
bankruptcy court the feasibility of Dempsey’s eight proposed Chapter 13 plans to
satisfy the arrearage. The plans, like many of Dempsey’s submissions, are difficult
to understand, but he principally proposed to pay the arrearage from the proceeds
of the sale of two other properties, “Green Hills” and “Rex Court.” The Carters
objected to the ability of these properties to generate the necessary funds. The
court ultimately rejected each plan due to infeasibility. Rex Court and Green Hills
sold, but later, and for less than Dempsey had anticipated.

       In October 2003, shortly after Dempsey proposed his fourth plan, the Carters
moved to add their attorneys fees, $108,955, to their arrearage claim. See 11 U.S.C.
§ 506(b). Dempsey vigorously opposed the request, arguing that it was
unreasonably high because the Carters had “nitpicked” at his proposed plans
despite being oversecured. He moved for sanctions under Bankruptcy Rule 9011.
The court reduced the amount of the Carters’s fee request by 25% to $80,716, and
granted it in March 2004. The court determined that as to this reduced fee level the
Carters had taken actions reasonably necessary to protect their interests. The
court further explained that Dempsey’s ongoing inability to propose a confirmable
plan and his general unfamiliarity with the Bankruptcy Code had made this an
unusual case justifying the large fee award. The court denied Dempsey’s motion for
sanctions.

       In the meantime, in November 2003, the Carters also moved to lift the
automatic stay as applied to their efforts in state court to foreclose on Walnut Court
because Dempsey was not “adequately protect[ing]” their interests. See 11 U.S.C.
§ 362(d)(1). The court initially denied the motion but decreed in December 2003
that if Dempsey failed to pay the arrearage by June 30, 2004 it would then lift the
stay. When Dempsey did not cure the arrearage on time, the court lifted the stay.
The Carters then immediately sought a foreclosure sale of Walnut Court, which the
state court scheduled for late September. But in August Dempsey finally sold
Green Hills, although he netted only $13,000, much less than the Carters’s claim
for arrearage. Proof of the sale nonetheless prompted the district court to grant
Dempsey’s emergency motion to reinstate the stay on the day Walnut Court was to
be foreclosed.
No. 07-1042                                                                     Page 3

       Finally, in November 2004, the bankruptcy court denied confirmation of
Dempsey’s final plan. The court determined that Dempsey could not generate the
anticipated and necessary payments to satisfy both pre- and post-petition debts. In
particular, the court disagreed that Walnut Court would begin producing sufficient
rental income after a proposed confirmation because Dempsey had no funds to
complete its needed rehabilitation and was unable to pay several post-petition bills
for the project. This finding was the last straw for the court, which finally granted
the Carters’s and the trustee’s pending motions to dismiss Dempsey’s petition under
11 U.S.C. § 1307(c)(1) for “unreasonable delay” in progressing his case. The court
also, albeit without citing to a particular Code provision, barred Dempsey from
refiling for bankruptcy for a year on the ground that a future filing would merely
stall the foreclosure sale without a confirmable plan.

      Dempsey consolidated his appeals to the district court. He appealed the fee
award; the denial of his motion for sanctions; the lifting of the automatic stay; the
dismissal of his petition; and the imposition of the filing bar. The district court
affirmed the rulings. Dempsey raises each of these issues in this appeal.

      We first address the award of $81,716 in attorneys fees to the Carters. The
Bankruptcy Code allows attorneys fees as part of an oversecured creditor’s claim as
long as the fees are reasonable and, as here, provided for in the parties’ underlying
agreement. See 11 U.S.C. § 506(b); United States v. Ron Pair Enter., Inc., 489 U.S.
235, 241 (1989). Dempsey disputes only that the fees are reasonable. He does not
challenge the rates charged, but instead argues that many of the Carters’s actions
were unnecessary and unduly aggressive in light of their oversecured status.

       The reasonableness requirement in § 506(b) ensures that an oversecured
creditor is not given a “blank check to incur fees and costs which will automatically
be reimbursed out of its collateral.” In re Lund, 187 B.R. 245, 251 (N.D. Ill. 1995).
To assess reasonableness, the bankruptcy court should examine whether the
creditor took the kind of actions a similarly situated creditor would have taken to
protect its rights in its collateral. See In re White, 260 B.R. 870, 880 (8th Cir. BAP
2001). We review only for an abuse of discretion a bankruptcy court’s award of
attorneys fees. See In re Bond., 254 F.3d 669, 676 (7th Cir. 2001).

       The bankruptcy court did not abuse its discretion here. The Carters’s
opposition to Dempsey’s proposed plans consisted of principled objections a prudent
creditor would have raised to protect its rights. Specifically, they objected that the
proposed sales of Rex Court and Green Hills, a proposal common to each of the
plans, would not pay off the pre-petition arrearage within a “reasonable time.” See
11 U.S.C. § 1322(b)(5). These objections were reasonable because Rex Court and
Green Hills were undesirable properties that had languished unsold on the market
for nearly a year. Rather than allaying this concern with an additional, timely
No. 07-1042                                                                    Page 4

source of revenue, Dempsey merely projected later sales dates and lower sales
prices for these same properties with each subsequent plan he proposed to the
court, thereby prompting the same objections.

       Dempsey also contends that a fee award totaling 60% of a claim, like the one
here, is per se unreasonable. We are aware that the proportion of fees sought to the
amount of a creditor’s claim can be one indicator of reasonableness. See In re Lund,
187 B.R. at 251. But another factor is the delay in resolving a creditor’s claim
occasioned by the debtor’s tactics. See In re Vu, 366 B.R. 511, 515 -516 (D. Md.
2007); In re Larson, 346 B.R. 693, 701 (E.D.Va. 2006). Here, when the bankruptcy
court granted the fee request, the case had already been litigated for 17 months,
with the Carters having had to challenge several unconfirmable plans. By contrast,
according to the bankruptcy court a typical Chapter 13 plan is confirmed within six
to nine months of the petition date. In addition, the very nature of Dempsey’s
numerous submissions compounded the litigation burden on the Carters: they are
lengthy, confusing, and raise issues that were not properly before the bankruptcy
court. Under these circumstance, the fee ruling was not an abuse of discretion.

       Dempsey has also appealed the bankruptcy court’s denial of his Rule 9011
motion for sanctions for pursuing attorneys’ fees. Rule 9011 provides, among other
things, for the sanctioning of a party who purposefully files a pleading or motion to
cause “unnecessary delay” or to “needless[ly] increase the cost of litigation.” See BR
9011; Adair v. Sherman, 230 F.3d 890, 895 n.8 (7th Cir. 2000). We have already
determined that the action the Carters took to seek fees was reasonable to the
extent of the fee award. This denial of the motion was therefore not an abuse of
discretion.

       Dempsey next argues that the bankruptcy court’s December 2003 order
allowing for the lifting of the stay if the arrearage was not paid by June 30, 2004
was an abuse of discretion because that cure period was unreasonably short. The
issue is moot, however. “The stay is dependent on the existence of the bankruptcy.”
In re Statistical Tabulating Corp., 60 F.3d 1286, 1290 (7th Cir. 1995). Even if the
bankruptcy court had never lifted the stay Dempsey would have been no better off
because the Carters did not foreclose on Walnut Court until after his petition was
dismissed. See generally Lewis v. Cont’l Bank Corp., 494 U.S. 472, 478 (1990);
Brown v. Bartholomew Consol. Sch. Corp., 442 F.3d 588, 596 (7th Cir. 2006).

       Dempsey disagrees; he appears to believe that the lifting of the stay harmed
him because it led to the dismissal of his case. Specifically, he contends that had
the stay not been lifted, he could have used the proceeds from the Green Hills sale
to begin paying the arrearage rather than spend time fighting the possible
foreclosure. But the proceeds could not have been disbursed without a confirmed
plan, see 11 U.S.C. § 1326, and Dempsey was unable to propose a confirmable plan
No. 07-1042                                                                     Page 5

either before or after the stay was lifted and even factoring the anticipated proceeds
from Green Hills.

       This brings us to the dismissal of Dempsey’s petition under 11 U.S.C.
§ 1307(c)(1). We review that ruling for an abuse of discretion and its underlying
factual findings for clear error. See In re Nelson, 343 B.R. 671, 674 (9th Cir. BAP
2006); In re Hall, 304 F.3d 743, 746 (7th Cir. 2002). Section 1307(c)(1) provides that
a bankruptcy court may dismiss a Chapter 13 petition for “unreasonable delay by
the debtor that is prejudicial to creditors.” 11 U.S.C. § 1307(c)(1); In re Cabral, 285
B.R. 563, 572 (1st Cir. BAP 2002). One such well-recognized instance of prejudice is
the debtor’s protracted inability to demonstrate the feasibility of a plan. See
Howard v. Lexington Invs., Inc., 284 F.3d 320, 323 (1st Cir. 2002); In re Badalyan,
236 B.R. 633, 637-38 (6th Cir. BAP 1999); In re Blaise, 219 B.R. 946, 950 (2d Cir.
BAP 1998). Dempsey argues only that the bankruptcy’s courts underlying finding
of infeasibility was clearly erroneous because his perceived inability to make the
required payments arose solely on account of what he deems the “excessive” fee
award. But we have already determined that the award was reasonable. And
Dempsey has not demonstrated that it was clearly erroneous for the bankruptcy
court to find that he couldn’t reliably produce the necessary funds from the various
sources he listed to satisfy his collective debts.

       Dempsey next argues that the bankruptcy court abused its discretion by
imposing the one-year filing bar. Dempsey looks to 11 U.S.C. § 109(g), which
provides for barring a debtor who willfully refuses to prosecute his case, and
deduces that he was ineligible for such a sanction because the bankruptcy court
never found that he acted in bad faith. But § 105(a) of the Code, which vests
bankruptcy courts with the authority to take those actions “necessary or
appropriate to carry out the provisions” of the Bankruptcy Code “or to prevent an
abuse of process,” see 11 U.S.C. § 105(a), independently authorizes bankruptcy
courts to prohibit bankruptcy refilings from debtors who are demonstrably ineligible
to receive bankruptcy relief. See In re Glenn, 288 B.R. 516, 520 (E.D. Tenn. 2002);
In re Casse, 219 B.R. 657, 662 (E.D.N.Y. 1998). This includes cases where the
debtor has not acted in bad faith. See, e.g., In re Dent, 275 B.R. 625, 633 n.5 (M.D.
Ala 2002). Having found after rejecting eight plans that Dempsey’s current
financial situation necessarily prevents him from presenting a workable plan for
the near term, the bankruptcy court did not abuse its discretion in determining that
for one year “any subsequent case which the Debtor would file would be used solely
to further delay the Sheriff’s sale of Walnut Court.”

      Dempsey’s final arguments have been considered and require no discussion.
The judgment is AFFIRMED.